Citation Nr: 0732419	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  03-36 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran provided testimony before the undersigned 
Veteran's Law Judge in May 2005.  This case was previously 
before the Board in August 2005.

An August 24, 2005 Board decision determined that new and 
material evidence to reopen the veteran's claim for service 
connection for PTSD had not been presented.  The veteran 
appealed the August 2005 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  By an Order 
dated May 4, 2007, the Court granted a Joint Motion to remand 
the issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for PTSD.  That Order served to vacate the Board's 
August 24, 2005 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion essentially stated that the VCAA notice 
provided to the veteran was insufficient according to the 
holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
particular, the Court indicated (Joint Motion, page 4) that 
VA did not explain "what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial."  In this regard, the Board notes that the 
issue on appeal had been most recently previously denied by 
an unappealed rating decision in February 1999.



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided notice 
consistent with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) and the Court's decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In 
particular, the veteran must be informed 
of what evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
for PTSD that were found insufficient in 
the prior RO denial in February 1999.

2.  The issue on appeal should again be 
adjudicated with consideration of any and 
all additional evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond, before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





